PER CURIAM.
Joseph William Finfrock petitions for certiorari review of an order denying his *34motion to dismiss a petition filed pursuant to the Jimmy Ryce Act, sections 394.910 through 394.932, Florida Statutes (2008), which seeks to have him civilly committed as a sexually violent predator. We agree with the analysis in Harris v. State, 766 So.2d 1239 (Fla. 1st DCA 2000), which concluded “that an appeal from a final order is the adequate and appropriate remedy for denial of a motion to dismiss in this context, just as it is in virtually every other setting.” Id. at 1241 (citations omitted).
Accordingly, we deny the petition for writ of certiorari without prejudice to Fin-frock’s right to raise his arguments on plenary appeal.
DENIED.
SAWAYA, TORPY and LAWSON, JJ., concur.